UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-6345


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LEONARD ANDRE   HUDSON,     a/k/a   Steven   Orlando   Hudson,   a/k/a
Dantee Keys,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.   James P. Jones, District
Judge. (1:07-cr-00016-JPJ-1)


Submitted:   May 21, 2015                        Decided:    May 27, 2015


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Leonard Andre Hudson, Appellant Pro Se. Jennifer R. Bockhorst,
Assistant United States Attorney, Abingdon, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Leonard    Andre   Hudson   appeals   the   district   court’s   order

denying his 18 U.S.C. § 3582(c)(2) (2012) motion for a sentence

reduction.     We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.    United States v. Hudson, No. 1:07-cr-00016-JPJ-

1 (W.D. Va. Feb. 25, 2015).          We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                 AFFIRMED




                                    2